TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 23, 2014



                                     NO. 03-12-00839-CR


                                 Armando Castilleja, Appellant

                                               v.

                                  The State of Texas, Appellee




        APPEAL FROM 207TH DISTRICT COURT OF COMAL COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
   AFFIRMED IN PART; MODIFIED AND, AS MODIFIED, AFFIRMED IN PART --
                     OPINION BY JUSTICE GOODWIN




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgments requiring reversal.     Therefore, the Court affirms the trial court’s judgments of

conviction for counts one, two, three, four, five, six and seven. However, there was non-

reversible error in the sentence for count eight that requires correction. Therefore, the Court

modifies the trial court’s sentence for count eight to delete “CONSECUTIVELY” and instead

reflect that the sentence shall run “CONCURRENTLY” and to delete the cumulation order. The

sentence, as modified, is affirmed. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.